


110 HR 1912 IH: Medicare Hearing Enhancement and

U.S. House of Representatives
2007-04-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1912
		IN THE HOUSE OF REPRESENTATIVES
		
			April 18, 2007
			Mr. Bilirakis
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to cover
		  hearing aids and auditory rehabilitation services under the Medicare
		  Program.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Hearing Enhancement and
			 Auditory Rehabilitation (HEAR) Act of 2007.
		2.Medicare coverage
			 of hearing aids and auditory rehabilitation services
			(a)Coverage of
			 hearing aids
				(1)Elimination of
			 exclusion from coverageSection 1862(a)(7) of the Social Security
			 Act (42 U.S.C. 1395y(a)(7)) is amended by striking hearing aids or
			 examinations therefor,.
				(2)Coverage of
			 hearing aidsThe Secretary of Health and Human Services shall
			 establish national coverage determinations for hearing aids under title XVIII
			 of the Social Security Act based on the coverage offered by other Federal
			 benefit programs, such as the Department of Veterans Affairs and Department of
			 Defense, in consultation with hearing health professionals and trade
			 organizations.
				(b)Coverage of
			 auditory rehabilitation services
				(1)In
			 generalSection 1861 of the Social Security Act (42 U.S.C. 1395x)
			 is amended—
					(A)in subsection
			 (s)(2)—
						(i)in
			 subparagraph (Z), by striking and at the end;
						(ii)in
			 subparagraph (AA), by adding and at the end; and
						(iii)by
			 adding at the end the following new subparagraph:
							
								(BB)auditory services (as defined in
				subsection (ll)(2));
								;
				and
						(B)in subsection
			 (ll)(2), by inserting and such rehabilitation and treatment
			 services after hearing and balance assessment
			 services.
					(2)Conforming
			 payment amendmentSection 1848(j)(3) of such Act (42 U.S.C.
			 1395w–4(j)(3)) is amended by inserting (2)(BB), after
			 (2)(AA),.
				(c)Effective
			 dateThe amendments made by this section shall apply to items and
			 services furnished on or after January 1, 2008.
			
